DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed January 7, 2022, with respect to the rejection(s) of claims 1 and 22 under Vorenkamp and Hangstrup have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwak (US 2015/0008876).  Kwak discloses a three-element system (fig 2, 20) in which a transmitter sends wireless power to a receiver in response to a signal from a remote controller.
Claim Objections
Claim 17 is objected to because the last paragraph recites “fifth communication signal”, which should use the ordinal number “fourth”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12-18, 22, 24, 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2015/0008876) in view of Huo (US 2011/0317350).
With respect to claim 1, Kwak discloses a wireless power transmitter (fig 2A, 14 and 20; par 67-86 and 300-327) configured to wirelessly transmit power, the wireless power transmitter comprising: 
a power transmitting circuit (fig 20, item 111); 
a communication circuit (item 113 and/or 300); and 
a control circuit (112) configured to: 
control to wirelessly transmit, to an electronic device (200), power having a first magnitude through the power transmitting circuit (fig 14, step 640; par 301-302),
receive, from an external electronic device (301; par 312) through the communication circuit, an operation performing command enabling the electronic device to perform a first operation (par 312), wherein the external electronic device is a remote controller which controls the electronic device such that the electronic device (par 312), based on the operation performing command, performs the first operation (par 312), 
based on the operation performing command: 
identify a first state of the electronic device requires to perform (par 301), 
identify a second state of the electronic device after applying the first operation to the electronic device (par 301, 303-306), and 

determine, based on the power consumption corresponding to the second state and a power consumption of the electronic device corresponding to the first state, whether to increase a magnitude of the power from the first magnitude to a second magnitude corresponding to the power consumption corresponding to the second state (par 300-302), and -2-Application No.: 15/951,856 Docket: 678-5559 (P23855-US/DMC) 
in response to determining to increase the magnitude of the power from the first magnitude to the second magnitude, control to increase the magnitude of the power from the first magnitude to the second magnitude while transmitting the power (par 300-302, 305; a renegotiation causes the transmitter to return to step 630, which would then be followed by a power transfer phase 640 with the new, increased power level).
Kwak discloses a three-element system including a wireless power transmitter, a wireless power receiver (built into a TV) and a remote controller.  The transmitter only sends power to the receiver when a user operates the remote controller to change the operation of the receiver.  Namely, the transmitter helps conserve power by ceasing power supply to the receiver when the television is not being used.  Then, when the user presses a power button on the remote, the transmitter intercepts this signal and uses it to begin powering the receiver/television.
There are two ways to interpret Kwak disclosure for how it increases the magnitude of power to the receiver.  First, the remote controller switches the TV 
Alternatively, Kwak discloses that the receiver can request (or renegotiate) different power levels.  Thus, Kwak envisions that, during use, the TV would need a second, higher magnitude of power than it is currently receiving.  The only way a TV would need a different power level would be if commanded to by a user.  Thus, the skilled artisan would have understood that Kwak’s receiver renegotiation a higher power level is in response to a command received from the remote controller.  
Kwak does not expressly disclose transmitting a first communication signal including the operational performing command.  It appears that the Kwak remote control signal is directly received by the TV.  It is unclear how this is possible because an “on” command from the remote controller cannot be received by the TV, which is being denied power by the transmitter.  When the transmitter also receives the “on” command and begins its power transmission, the television still thinks it’s off (it was not powered when the “on” button was pressed and could not have known that the on command was even sent).  
Huo discloses a standby power conversation device for a TV set (fig 1; par 37-43), including a remote controller, a power transmitter and a power receiver (the TV).  Huo discloses that the remote control signal is intercepted by the transmitter, when then selectively provides (or denies) power to the TV.  Huo also discloses in response to increasing the magnitude of the power (changing from standby to on), transmit, to the electronic device through the communication circuit, a first communication signal 
Kwak and Huo are analogous because they are from the same field of endeavor, namely TV standby power supply systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kwak to include the transmission of a first communication signal, as taught by Huo.  The motivation for doing so would have been to operate the TV.
As noted above, when Kwak’s TV is off and the remote control “on” button is pressed, the on signal would only cause the transmitter to begin transmitting power.  The receiver is completely powered down and would not have the ability to receive/decode this “on” signal.  It would be supplied with power, but its internal power switch is still off.  Thus, the skilled artisan would have been motivated to send the remote control signal again (to ensure that the TV can receive the signal).
With respect to claim 4, Kwak discloses the control circuit is further configured to: identify a degree of adjustment of transmit power previously designated corresponding to the first operation, and determine whether to increase the magnitude of the power from the first magnitude to the second magnitude, further based on the identified degree of adjustment of the transmit power (par 301, first sentence, or par 305).  In paragraph 301, Kwak discloses that the TV sends a power control message during the wireless power transfer phase.  This control message results in the transmitter adjusting how must power it outputs.  Alternatively, the Kwak TV can request a renegotiation, which 
With respect to claim 10, the combination teaches that the Huo retransmission of the remote controller’s operation performing command occurs after the Kwak transmitter completes the process of adjusting its outgoing power level.  Therefore, the retransmission is obviously the first communication signal that further includes information indicating that increasing the magnitude of the power from the first magnitude to the second magnitude has been complete.  The claim only broadly refers to “information indicating”.  The claim does not define the information itself – only what the receiver can infer from what the information “indicates”.  In the combination, the retransmission of the remote controller’s operation performing command “indicates” that the process of adjusting power levels within the transmitter is finished (complete).
With respect to claim 12, Kwak (when modified by Huo to include the retransmission of the remote control command as the first communication signal) teaches that the control circuit is further configured to: 
receive, before transmitting the first communication signal through the communication circuit, a third communication signal including information about 
increase, when the information about the magnitude of the power received by the electronic device does not meet a pre-designated condition, the magnitude of the power transmitted through the power transmitting circuit from the second magnitude to a third magnitude (par 301; the Kwak transmitter adjusts its outgoing power level in response to the difference (control error value) between what the receiver is getting and what it needs).  
With respect to claim 13, Kwak discloses the control circuit is further configured to: 
transmit a plurality of test power signals through the power transmitting circuit (each time the flowchart of figure 14 is carried out, namely step 620), -4-Application No.: 15/951,856 Docket: 678-5559 (P23855-US/DMC) 
receive information related to a magnitude of receive power from the electronic device through the communication circuit while transmitting each of the plurality of test power signals (each time the flowchart of figure 14 is carried out, namely step 630), 
perform control to store correlation information between each of the plurality of test power signals and the magnitude of the receive power from the electronic device (each time the flowchart of figure 14 is carried out, namely step 640; the ability to regulate an outgoing power level is evidence that this value is “stored”), and 

It appears that the Applicants are attempting to recite the creation of a data table that correlates received power with test power signals, so that, when the system is operating in the field (not in a test lab), a received power indication can be compared with the data table to determine the necessary increase in power magnitude (to create the second magnitude). 
The claim, however, only broadly recites “determine the second magnitude based on the correlation information.”  The use of “based on” does not explicitly incorporate, into the claim, any specific relationship between the correlation information and how the second magnitude is determined.  If the Applicants intend to claim an actual use of the correlation information, they should consider amending the claim to recite this relationship (instead of using “based on” language).  
With respect to claim 14, Kwak discloses the control circuit is further configured to: obtain identification information about a user of the electronic device (in step 630 of fig 14), and determine the second magnitude using the identification information about the user.  By obtaining information about the television, the Kwak transmitter is also “configured to obtain information” about the user of that TV.  The claim does not recite the creation of user-based information or what this information contains.  Rather, the claim is directed to the structure of the control circuit to obtain it. This is obviously found in the structural ability of the Kwak control circuit to receive ID information from the TV.
Alternatively, the fact that that a user is operating the TV can be interpreted as information about a user (i.e. that the user owns this particular TV).

obtain another operation performing command (any other button on the remote control, including “power off”) enabling the electronic device to perform a second operation within a preset time after receiving the operation performing command  (“power on” or any other command that changes the power consumption requirements of the TV), 
determine the second magnitude based on the operation performing command and the another operation performing command (fig 14, step 630), 
adjust the magnitude of the power transmitted through the power transmitting circuit from the first magnitude to the second magnitude (fig 14, step 640), and 
transmit, after adjusting the magnitude of the power, the first communication signal enabling the first operation and the second operation to be performed through the communication circuit to the electronic device (as discussed in the art rejection of claim 1, Kwak is modified by Huo to retransmit the remote control signal as a “first communication signal” to the TV).  
With respect to claim 16, Kwak discloses: 
an infrared (IR) receiving circuit configured to use an IR communication scheme (fig 20, item 300; remote controls commonly use IR; further evidence for this being an IR receiver can be found in par 201 and 210; the Applicants are also directed to Higa, cited in the art rejection of claim 3); and -5-Application No.: 15/951,856 Docket: 678-5559 (P23855-US/DMC) 
a memory (obvious within 112), 

store IR signal data received from the IR receiving circuit in the memory in a first period (par 312), 
read the IR signal data stored in the memory in a second period (par 312), 
predict whether the IR signal data will be received (see below), and 
adjust the second period depending on a result of the prediction (see below).  
Kwak discloses the actual reception of an IR signal from the remote control.  This obviously includes “storing” the signal in memory (so it can be acted upon) and then reading it.  Support for this can be found in that the Kwak transmitter does not instantly forget the signal it received.  It knows what the signal is for long enough to act on it and (when combined with Huo) retransmit it.  This is evidence of a memory to store the signal.
The last two limitations are obvious mathematical operations that do not affect the structure or functionality of the system.  The IR signal was already received (claim 16 recites “store the IR data received from the IR receiving circuit”).  Predicting whether this signal (that was already received) will be received is an irrelevant exercise.  Similarly, adjusting the second period does not change anything, as the signal was already received during the second period.  Making the second period longer (it can’t possibly be shorter because it is already happening) is an obvious modification because it doesn’t change anything.  It’s just a reference time (no structure or functionality is changed because this reference time is extended).

obtain a second operation performing command enabling the electronic device to perform a second operation (par 312, “power off” command from the remote or any other signal that causes the TV to reduce its power consumption), 
determine to decrease the magnitude of the power transmitted through the power transmitting circuit from the second magnitude to a fourth magnitude (par 301, 305; either the TV sends a direct request for a decrease or the TV and transmitter restart negotiations) based on the second operation performing command, 
transmit a fourth communication signal enabling the second operation to be performed to the electronic device through the communication circuit (Kwak, as modified by Huo, retransmits the remote control signal to the TV), and 
decrease, after transmitting the fifth [sic] communication signal, the magnitude of the power from the second magnitude to the fourth magnitude (after the Kwak transmitter forward the “power off” signal to the TV, and enables it to properly shut down, the transmitter ceases power transmission).  
If the Kwak transmitter were to just remove power without sending the fourth communication signal, then the TV would be improperly cycled off.  The TV contains an internal computer that may require a shutdown procedure and the skilled artisan would have understood the need to let the TV complete this process before power is removed.  Similarly, a user does not turn off a TV by unplugging it – a user presses a button to enable the TV to perform its shutdown procedure. 

With respect to claim 18, Kwak discloses the control circuit is further configured to: obtain information about an ambient environment of the electronic device, and determine the second magnitude using the obtained information about the ambient environment (par 306).  The internal temperature of the TV is “information about an ambient environment of the electronic device”.   
With respect to claim 22, Kwak and Huo combine to disclose the electronic device that completes the system with the transmitter of claim 1.  Kwak discloses an electronic device (fig 2B, 14; par 87-106 and 300-327) comprising: 
a power receiving circuit (291); 
a communication circuit (293); and 
a control circuit (292) configured to: 
receive, from a wireless power transmitter, power having a first magnitude through the power receiving circuit, while the electronic device is in a first state of the electronic device (fig 14, step 640), 
receive the power having a second magnitude greater than the first magnitude through the power receiving circuit after receiving the power having the first magnitude (fig 14, step 640 after a power change request [par 301] or a renegotiation [par 305]), 
in response to receiving a first communication signal for changing a state of the electronic device from the first state to a second state from the wireless power transmitter through the communication circuit after receiving the power having second magnitude in the first state, change the state of the electronic 
 in response to receiving the first communication signal from the wireless power transmitter through the communication circuit before receiving the power having second magnitude, refrain from changing the state of the electronic device from the first state to the second state (the Kwak TV cannot turn from off to on until it receives the second magnitude of power), 
wherein the first communication signal includes a state change command enabling the electronic device to change the state of the electronic device from the first state to the second state (Kwak, as modified by Huo, includes a first communication signal that is a retransmission of the original remote control command, as discussed above), and -7-Application No.: 15/951,856 Docket: 678-5559 (P23855-US/DMC) 
wherein the first communication signal is received from the wireless power transmitter which receives the state change command from a remote controller which controls the electronic device (the TV responds to the retransmission of the remote control signal because it doesn’t know that it’s not the original).  
The references are analogous, as discussed above. 
With respect to claim 26, Kwak discloses the control circuit is further configured to transmit a third communication signal (par 97, 301, any signal requesting a different power level) through the communication circuit to the wireless power transmitter after receiving the power having the second magnitude, and wherein the power receiving circuit is further configured to receive power having a third magnitude less than the 
With respect to claim 27, Kwak discloses the control circuit is further configured to: 
identify a magnitude of power received from the power receiving circuit (par 301, the receiver sends a power control message which obviously indicates that it has identified the magnitude of power it is currently receiving); 
identify whether the magnitude of the power is greater than a power consumption (par 301, the receiver sends a power control message to adjust the amount of power output by the transmitter, which obviously indicates that the receiver identifies how much power it should be getting), and 
transmit, when the magnitude of the power is less than the power consumption, through the communication circuit to the wireless power transmitter, a fourth communication signal including information about the magnitude of the power or a request to increase the magnitude of the power transmitted from the wireless power transmitter (par 301, the power control message is sent when current power reception levels are too low).  
With respect to claim 28, Kwak and Huo combine to disclose the electronic device transitions from a first state to a second state.  The remote control can obviously be used more than once to create more TV state transitions.  Thus, the combination discloses transitions from the first state to the second state and from the second state to a third state.  The combination teaches the control circuit is further configured to: 

identify that a second power consumption corresponding to the third state is less than a power consumption corresponding to the second state (the remote control commands obviously include a control to lower the power consumption; i.e. “turn off”), 
change the state of the electronic device from the second state to the third state while receiving the power having the second magnitude (when the Kwak TV is commanded to turn off, it does), and 
transmit a fifth communication signal including information about the second power consumption through the communication circuit to the wireless power transmitter before changing the state of the electronic device from the second state to the third state (par 301; the Kwak receiver communicates its updated power requirements).  
With respect to claim 30, Official Notice is taken that modern TVs have a sleep timer.  The user can press a button on the remote control to cause the TV to turn itself off after a delay.  Thus, the combination teaches the control circuit is further configured to: 
transmit a sixth communication signal including information about a time of changing a magnitude of power transmitted from the wireless power transmitter through the communication circuit to the wireless power transmitter (the TV 
change the state of the electronic device from the first state to the second state, corresponding to the time (the TV turns off when the timer expires).  
With respect to claim 31, Official Notice is taken that the combination teaches the control circuit is further configured to: receive a seventh communication signal including information about a time of changing a magnitude of power transmitted from the wireless power transmitter through the communication circuit to the wireless power transmitter, and change the state of the electronic device to the second state, corresponding to the time.  As indicated above, modern TV’s have a sleep timer.  In the combination, the user would set the sleep time on the remote, causing the Kwak wireless power transmitter (modified by Huo) to retransmit this signal.  Thus, the combination’s TV would receive the sleep timer command from the transmitter. 
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Huo and Higa (US 2016/0179463).
With respect to claim 3, the combination discloses the wireless power transmitter of claim 1 comprises a communication circuit to receive the first communication signal, but does not expressly disclose another communication circuit using a different communication scheme.  Higa discloses that TV remote controls are known to operate using a plurality of communication schemes (par 35).  Thus, the combination’s control circuit would be further configured to: 

obtain the operation performing command contained in the second communication signal.  
The Kwak transmitter is already configured to receive a communication command including the operation performing command from the remote control.  When combined the Kwak transmitter would be further configured to do the same with a “second” communication signal through the “another” communication circuit. 
Kwak and Higa are analogous because they are from the same field of endeavor, namely TV remote controls.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kwak’s transmitter and remote control to communicate using a second communication scheme, as taught by Higa.  The motivation for doing so would have been to reach a greater market by allowing the Kwak transmitter to operate with more types of remote controls. 
With respect to claim 23, Higa teaches that the TV also includes the ability to receive remote control signals with two different communication circuits and two different schemes.  The references are analogous, as discuses above. 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADI AMRANY/           Primary Examiner, Art Unit 2836